PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


USF RED STAR, INCORPORATED,            
                       Petitioner,
                 v.                         No. 99-2600
NATIONAL LABOR RELATIONS BOARD,
                      Respondent.
                                       
CHAUFFEURS, TEAMSTERS AND HELPERS      
LOCAL 118, International
Brotherhood of Teamsters, AFL-
CIO,
                         Petitioner,        No. 99-2651
                 v.
NATIONAL LABOR RELATIONS BOARD,
                      Respondent.
                                       
NATIONAL LABOR RELATIONS BOARD,        
                       Petitioner,
                 v.
USF RED STAR, INCORPORATED;
CHAUFFEURS, TEAMSTERS AND HELPERS           No. 99-1079
LOCAL 118, International
Brotherhood of Teamsters, AFL-
CIO,
                       Respondents.
                                       
        On Petitions for Review and Cross-Application for
 Enforcement of an Order of the National Labor Relations Board.
       (3-CA-19698, 3-CA-19739, 3-CB-6734, 3-CB-6894)
2                      USF RED STAR v. NLRB

                        Argued: June 6, 2000

                      Decided: October 18, 2000

        Before WILKINSON, Chief Judge, MURNAGHAN,*
            Circuit Judge, and Henry M. HERLONG, Jr.,
    United States District Judge for the District of South Carolina,
                         sitting by designation.



Enforced by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Herlong joined.


                              COUNSEL

ARGUED: Paul M. Sansoucy, BOND, SCHOENECK & KING,
L.L.P., Syracuse, New York; Michael Thomas Harren, CHAMBER-
LAIN, D’AMANDA, OPPENHEIMER & GREENFIELD, Rochester,
New York, for USF Red Star, et al. Andrew J. Krafts, NATIONAL
LABOR RELATIONS BOARD, Washington, D.C., for Board. ON
BRIEF: Subhash Viswanathan, BOND, SCHOENECK & KING,
L.L.P., Syracuse, New York, for USF Red Star, et al. Leonard R.
Page, General Counsel, Linda Sher, Associate General Counsel,
Aileen A. Armstrong, Deputy Associate General Counsel, Margaret
A. Gaines, Supervisory Attorney, NATIONAL LABOR RELA-
TIONS BOARD, Washington, D.C., for Board.

  *Judge Murnaghan heard oral argument in this case but died prior to
the time the decision was filed. The decision is filed by a quorum of the
panel pursuant to 28 U.S.C. § 46(d).
                       USF RED STAR v. NLRB                          3

                             OPINION

WILKINSON, Chief Judge:

   This case involves a pact between officials of a union and a com-
pany to discharge an opponent of incumbent union officials in
exchange for the union’s agreement to modify the collective bargain-
ing agreement. The National Labor Relations Board found that the
National Labor Relations Act (NLRA), 29 U.S.C. § 151 et seq., pro-
hibits this practice. Since the Board’s decision was supported by sub-
stantial evidence and the actions of the union and the company
violated the fundamental principles of labor-management law, the
Board’s order shall be enforced.

                                  I.

   John Hayes was a member of Local 118, International Brotherhood
of Teamsters (the Union) in Rochester, New York. In December
1994, Hayes ran for union office on a ticket opposing Frank Posato
and John Cantwell. Although the Posato-Cantwell ticket prevailed,
the election was a bitter one. In January 1995, Hayes resumed work-
ing as an occasional or "casual" driver for the freight company USF
Red Star. His supervisor was terminal manager Wayne Zakofsky.
Between January and March 1995, Cantwell repeatedly ridiculed
Hayes to Zakofsky, referring to Hayes as a "scumbag." Cantwell also
expressed disdain for Hayes to Ron Morin, Red Star’s Director of
Field Services.

   In March 1995, two other freight companies closed their Rochester
terminals. Zakofsky saw this as an opportunity for Red Star to modify
the costly "start-time" provisions of the current collective bargaining
agreement. These provisions guaranteed drivers a start time between
7 a.m. and 8:30 a.m.; drivers who started before 7 a.m. were paid
overtime and drivers who started after 8:30 a.m. were paid as if they
had started at 8:30 a.m. Ron Morin primarily handled the negotia-
tions, with oversight provided by Red Star Vice-President Roy Liller.
In early April, Morin informed Zakofsky that the Union wanted Red
Star to stop using Hayes as a driver. Zakofsky ignored this request
because he did not think Morin had the authority to issue such a direc-
tive.
4                      USF RED STAR v. NLRB

   On April 28, two key events occurred. First, that morning Hayes
had a preventable accident while driving a Red Star truck. There was
no damage to customer property and the damage to the truck cost Red
Star $15 to repair. Second, Morin and Zakofsky met with Posato and
Cantwell to discuss the start-time provision. At the close of the meet-
ing, Posato told Morin: "Ron, you know what I want. If you want to
negotiate this type of contract, you know what I want." Posato and
Morin then met privately for about ten minutes, after which Morin
told Zakofsky that "Jack Hayes is gone." When Zakofsky indicated
that he did not want to participate in the plot to terminate Hayes,
Morin explained that if "we want to get . . . [the] type of negotiations
that we want approved, Jack Hayes is gone."

   Zakofsky issued Hayes a written warning for the accident but did
not enter it into the company’s computer. Although Red Star some-
times fired occasional drivers for having preventable accidents,
Zakofsky believed that terminal managers had the discretion to over-
look minor accidents of this type.1 He also thought that if the accident
was entered into the corporate computer, it would be used as a pretext
to terminate Hayes. In the following weeks, both Morin and Liller
instructed Zakofsky to phase out Hayes on account of the Union
negotiations. Morin specifically told Zakofsky that "we’re going to
get more out of the negotiations, but in turn the Union wants Jack
Hayes gone." On both June 6 and 7, Liller insisted that Zakofsky fire
Hayes. During the second conversation Zakofsky agreed to terminate
Hayes because Liller threatened to do it himself if Zakofsky did not.
After Zakofsky fired Hayes, Liller terminated Zakofsky, ostensibly
for failing to report Hayes’ accident.

   Administrative Law Judge (ALJ) Raymond Green ruled that Red
Star violated 29 U.S.C. § 158(a)(3) and (1) by discharging Hayes for
engaging in protected union activity, and violated 29 U.S.C.
§ 158(a)(1) by discharging Zakofsky for refusing to fire Hayes. The
ALJ also found that the Union had violated § 158(b)(1)(A) and (b)(2)
for causing Hayes to be discharged for engaging in protected union
    1
   Red Star’s purported practice of firing drivers who have even one pre-
ventable accident is limited to occasional or "casual" drivers. Red Star
does not terminate permanent or "preferred" drivers solely because of a
preventable accident.
                      USF RED STAR v. NLRB                          5

activity. The National Labor Relations Board affirmed this decision,
and ordered Red Star and the Union to stop their unfair labor prac-
tices. The Board also ordered Red Star to reinstate Hayes and Zakof-
sky with back-pay. Finally, the Board required the Union to notify
Red Star that it agreed to Hayes’ reinstatement. Red Star and the
Union both appeal.

                                 II.

                                 A.

   This court enforces Board orders whenever substantial evidence
exists to support the Board’s factual findings. See Universal Camera
Corp. v. NLRB, 340 U.S. 474, 491 (1951); Sam’s Club v. NLRB, 173
F.3d 233 (4th Cir. 1999). In a case such as this where there are both
legitimate and illegitimate reasons advanced for challenged conduct,
the court must determine if the Board properly applied the burden
shifting test approved by the Supreme Court in NLRB v. Transp.
Mgmt. Corp., 462 U.S. 393, 403 (1983), overruled on other grounds
by Director, OWCP v. Greenwich Collieries, 512 U.S. 267, (1994)
(adopting the test set forth in Wright Line, 251 N.L.R.B. 1083 (1980),
enforced, 662 F.2d 899 (1st Cir. 1981)).

   Under the Wright Line test, the Board must first find substantial
evidence that the employee’s protected activity was "a motivating fac-
tor" in the employer’s decision to take adverse action against the
employee. See Wright Line, 662 F.2d at 906. The employer then bears
the burden of proving that the discharge would have occurred even in
the absence of the protected activity. See id.; see also NLRB v. Nueva
Eng’g Inc., 761 F.2d 961, 968-69 (4th Cir. 1985). If the Board
believes the employer’s stated lawful reasons are non-existent or pre-
textual, the defense fails. See Transp. Mgmt. Corp., 462 U.S. at 398;
see also Nueva Eng’g Inc., 761 F.2d at 968-69.

                                 B.

  A company violates 29 U.S.C. § 158(a)(3) if it discharges an
employee for engaging in protected union activity. See Transp. Mgmt.
Corp., 462 U.S. at 398. A company violates 29 U.S.C. § 158(a)(1) if
6                      USF RED STAR v. NLRB

it discharges an employee for refusing to engage in activity that
would otherwise be unlawful under the NLRA. See id. Although
supervisors are not explicitly covered by the NLRA, § 158(a)(1) is
violated if a supervisor’s discharge results from his refusal to commit
an unfair labor practice. See ARA Leisure Serv., Inc. v. NLRB, 782
F.2d 456, 459 n.3 (4th Cir. 1986); Parker-Robb Chevrolet, Inc., 262
N.L.R.B. 402, 404 (1982), enforced sub nom, Automobile Salesmen’s
Union Local 1095 v. NLRB, 711 F.2d 383 (D.C. Cir. 1983). "[I]f
employers are allowed to force supervisors to engage in unfair labor
practices, this necessarily results in direct interference with the
affected rank-and-file employees in the exercise of their [protected]
rights." Gerry’s Cash Markets, Inc. v. NLRB, 602 F.2d 1021, 1023
(1st Cir. 1979).

   A union violates 29 U.S.C. § 158(b)(1)(A) by restraining an
employee from engaging in protected union activity and violates 29
U.S.C. § 158(b)(2) for causing or attempting to cause an employee to
be discharged for engaging in protected union activity. These provi-
sions make it illegal for unions to act in a manner that is contrary to
the interests of its members. For example, a union cannot, consistent
with § 158(b)(1)(A) and (b)(2), put the personal gain of incumbent
union officers in front of the interests of the union membership.

                                  III.

                                   A.

   Red Star claims it did not violate § 158(a)(3) because it fired Hayes
due to his accident, not because of the Union’s demands. Red Star
concedes that the first part of the Wright Line test is satisfied because
the animosity generated by Hayes’ failed election bid was a motivat-
ing factor in his firing. Red Star disputes, however, the Board’s deci-
sion to reject its affirmative defense. The Board concluded that Red
Star did not have a uniform policy of discharging occasional drivers
who have preventable accidents and that this reason was pretextual.

   We agree. Although Red Star introduced evidence that some occa-
sional drivers had been fired for having preventable accidents, it
failed to prove these terminations were the result of a uniform policy.
First, Red Star failed to produce any records of still-employed drivers
                       USF RED STAR v. NLRB                           7

whose files could have been examined for the presence or absence of
preventable accidents. Instead, Red Star only produced records of ter-
minated occasional drivers. Even these records often listed an acci-
dent as just one of many reasons for termination.

   Second, Zakofsky testified that he and other Terminal Managers
had discretion to overlook minor accidents by occasional drivers. The
ALJ found Zakofsy’s testimony quite credible on this point and
"[a]bsent extraordinary circumstances, we will not disturb a fact-
finder’s credibility determinations." Columbus-America Discovery
Group v. Atlantic Mutual Ins. Co., 56 F.3d 556, 567 (4th Cir. 1995).
This evidence, plus the Board’s findings that Hayes’ accident cost
Red Star only $15 and that occasional drivers were in short supply,
supports the conclusion that Red Star would not have fired Hayes
over the accident alone.

   Red Star’s reliance on Transcon Lines, 259 N.L.R.B. 1424 (1982),
and Rock-Tenn Co., 319 N.L.R.B. 1139 (1995), enforced, 101 F.3d 1441
(D.C. Cir. 1996), is misplaced. In those cases, there was "no direct
evidence of exceptions to the accident reporting and rule enforcement
procedures." Transcon Lines, 259 NLRB at 1432. Here, there was
direct evidence of exceptions in the form of Zakofsky’s credited testi-
mony. Synergy Gas Corporation v. NLRB, 19 F.3d 649, 653 (D.C.
Cir. 1994), is also inapposite because in that case the employer used
accident records to prove the existence of a non-discretionary dis-
charge policy. This is exactly the sort of evidence that Red Star failed
to produce. Thus, since Red Star failed to establish its affirmative
defense, the Board was correct in concluding that Hayes was termi-
nated in response to the Union’s demands.

                                  B.

   Red Star claims that firing Zakofsky did not violate 29 U.S.C.
§ 158(a)(1) because he was fired for concealing Hayes’ accident, not
for refusing to terminate Hayes. We disagree. There is substantial evi-
dence that Red Star terminated Zakofsky for his refusal to phase out
Hayes. First, given that the Union leadership was unlawfully pressur-
ing Red Star to dispatch its opponent Hayes, Zakofsky believed that
reporting the accident would provide a pretextual basis for Hayes’
discharge. His desire not to participate in an unlawful conspiracy was
8                      USF RED STAR v. NLRB

protected and could not serve as a valid basis for his termination. See
ARA Leisure Serv., 782 F.2d at 459 n.3 (citing Parker-Robb, 262
NLRB at 402-03).

   Second, Zakofsky had worked for Red Star for eleven years and
had received the "service terminal of the year" award in 1993 and
1994. Vice-President Liller described Zakofsky as being a "very, very
diligent" employee. Red Star presented no evidence of other impro-
prieties by Zakofsky. Zakofsky’s employment record, combined with
the fact that the accident he failed to report cost $15 to repair, sup-
ports the Board’s conclusion that Red Star violated 28 U.S.C.
§ 158(a)(1) by terminating Zakofsky for failing to join the plot to oust
Hayes. Of course, company policies designed to encourage the report-
ing and sanctioning of even minor accidents are altogether legitimate.
See Paramount Mining Corp. v. NLRB, 631 F.2d 346, 348 (4th Cir.
1980) (NLRA does not interfere with an employer’s right to establish
standards for selecting and discharging employees). However, the
NLRA does prevent an employer from seizing upon a trivial $15 acci-
dent to force the opponent of incumbent union officers off the job.

                                   C.

   The Union claims it violated neither 29 U.S.C. § 158(b)(1)(A) nor
§ 158(b)(2) during its negotiations with Red Star. Instead, the Union
claims that it agreed to modify the start-time provision in order to pre-
vent the closure of Red Star’s Rochester terminal. According to the
Union, the recent closure of two other Rochester terminals gave Red
Star so much leverage that the Union was in no position to make any
demands, not even for Hayes’ termination. We disagree. The evidence
shows that the Union leadership used whatever bargaining power it
had to expel an election opponent, rather than to protect the interests
of its membership. This self-serving behavior by the Union’s officers
is at odds both with the purpose of a labor union and with the laws
that govern union behavior.

   The Board had substantial evidence of Posato and Cantwell’s ani-
mus towards Hayes. The record reflects that Cantwell referred to
Hayes as a "scumbag" and later told Ron Morin that Hayes was a
"troublemaker." The Board also had substantial evidence that Posato
and Cantwell used the start-time negotiations to oust Hayes. The latter
                        USF RED STAR v. NLRB                            9

evidence came in the form of Postato’s "you know what I want" state-
ment to Morin, Morin’s subsequent "Jack Hayes is gone" statement
to Zakofsky after the April 28 meeting, and Liller and Morin’s calls
to Zakofsky concerning the need to phase out Hayes.2 The Union
claims Posato’s statement to Morin was a reference to the Union’s
desire to extend the routes for Rochester drivers. It is undisputed,
however, that this proposed route change was one that Red Star also
wanted. Even if the Union’s explanation of Posato’s statement were
true, that does not undermine the evidence of animus towards Hayes.
Indeed, even Red Star concedes that improper union pressure played
a role in Hayes’ termination.3

  2
     There is no merit to the Union’s claim that Liller and Morin’s state-
ments constituted inadmissible hearsay and thus were erroneously relied
upon by the Board. Federal Rule of Evidence 801(d)(2)(E) provides that
"a statement by a coconspirator of a party during the course and in fur-
therance of the conspiracy" is "not hearsay." Here, the statements relied
upon by the Board were made by the Union and Red Star management,
each a coconspirator, and were in furtherance of the conspiracy to termi-
nate Hayes. See Groves-Granite, 229 N.L.R.B. 57, 66 n.44 (1977) (consid-
ering the co-conspirator exception but declining to apply it because the
statements did not satisfy the "in furtherance of" requirement); see also
World of Sleep, Inc. v. La-Z-Boy Chair Co., 756 F.2d 1467, 1474 (10th
Cir. 1985) (co-conspirator exception applies in both civil and criminal
cases).
   3
     The Union’s remaining arguments also lack merit. The Board
declined to apply the Wright Line burden-shifting test because that test
only applies when there are both legitimate and illegitimate reasons for
the challenged conduct. Since the Union never claimed it had a lawful
reason to seek Hayes’ termination, Wright Line was never triggered. The
Union claims that since Red Star did not violate 29 U.S.C. § 158(a)(3)
(making it unlawful to discharge an employee for engaging in protected
union activity), it could not have violated 29 U.S.C. § 158(b)(2) (making
it unlawful for a union to cause or attempt to cause an employee to be
discharged for engaging in protected union activity). This claim is
equally without merit. The predicate assumption is erroneous and a find-
ing of a § 158(a)(3) violation is not a prerequisite for finding a
§ 158(b)(2) violation. See, e.g., Iron Workers Local 377 (M.S.B., Inc.),
299 N.L.R.B. 680, 683-84 n.7 (1990).
10                     USF RED STAR v. NLRB

                                  IV.

   Neither Red Star nor the Union had the right under the NLRA to
penalize Hayes for his participation in a union election. It may suit the
aims of incumbent union officers to oust past and future election
opponents. It may suit a company to agree to terminate such individu-
als in order to secure an advantageous collective bargaining conces-
sion. The NLRA, however, does not allow union officers to ensconce
themselves at the expense of those they represent. And it does not
permit management to collude in such misconduct. Sanctioning this
course would undermine union democracy and allow purely personal
aims to tarnish the collective bargaining process. Since the Board had
substantial evidence to support its decision, its order is

                                                          ENFORCED.